IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


GLUE WILKINS,                             : No. 24 MAL 2016
                                          :
                  Petitioner              :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
            v.                            :
                                          :
                                          :
FRANCIS T. CHARDO, III,                   :
                                          :
                  Respondent              :


                                     ORDER



PER CURIAM

      AND NOW, this 30th day of March, 2016, the Petition for Allowance of Appeal is

DENIED.



      Justice Donohue did not participate in the consideration or decision of this

matter.